Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 1 of 10 PageID #:7




                      EXHIBIT A
                Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 2 of 10 PageID #:8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________

                            Lee Wigod                                          )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      2:19-cv-02874-SVW-MAA
                           CallFire, Inc.                                      )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                               Lori Wigod
                                           1735 N. Paulina Street Apt. 601 Chicago, Illinois 60622-1195
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Jones Day                                                                      Date and Time:
           77 West Wacker Drive Suite 3500                                                               10/28/2019 10:00 am
           Chicago, Illinois 60601

          The deposition will be recorded by this method:                     stenographically recorded before a licensed court reporter.

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Attachment A.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/11/2019
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Michael B. Hazzard
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     CallFire, Inc.
                                                                        , who issues or requests this subpoena, are:
Michael B. Hazzard, 51 Louisiana Avenue NW Washington, D.C. 20001; mhazzard@jonesday.com; 202-879-3939.

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 3 of 10 PageID #:9
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:19-cv-02874-SVW-MAA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 4 of 10 PageID #:10

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 5 of 10 PageID #:11




                                 ATTACHMENT A
       DOCUMENTS, INFORMATION, OR OBJECTS TO PRODUCE
                                   DEFINITIONS
        As used herein, the following terms shall have the meaning set forth below:
       1.     The terms “Lori Wigod,” “Ms. Wigod,” “you,” and “your” shall mean
Lori Wigod and shall include any predecessor-in-interest, any subsidiaries,
divisions, departments or any other operating units, as well as any of its past or
present employees, affiliates, agents, consultants, representatives or attorneys,
unless otherwise specified.
       2.     The terms “CallFire, Inc.,” “CallFire,” and “Defendant” shall refer to
Defendant CallFire, Inc. and shall include, individually or collectively, any and all
of their past or present employees, affiliates, agents, consultants, representatives, or
attorneys.
       3.     The term “Litigation” shall mean the case pending in the United States
District Court for the Central District of California, captioned Lee Wigod v. CallFire,
Inc., Civil Action No. 2:19-cv-02874-SVW-MAA.
       4.     The term “Complaint” shall refer to the complaint filed by Lee Wigod
in this Litigation.
       5.     The term “document” is used in the broadest sense contemplated by
Federal Rule of Civil Procedure 34, and includes, but is not limited to, the following
items: agreements; drafts; communications; correspondence; e-mails; telegrams;
cables; facsimiles; memoranda; records; books; financial statements; summaries of
records or notes of personal conversations or interview; diaries; calendars; forecasts;
statistical statements; accountants work papers; graphs; charts; maps; diagrams; blue
prints; tables; indexes; pictures; recordings; tapes; microfilm; charge clips; accounts;
analytical records; minutes or records of meetings or conferences; reports and/or
summaries of investigations; opinions or reports of consultants; appraisals; reports
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 6 of 10 PageID #:12




and/or summaries of negotiations; brochures; pamphlets; circulars; trade letters;
press releases; contracts; stenographic, handwritten or any other notes; projections;
working papers; federal and state income tax returns; checks, front and back; check
stubs or receipts; shipping documents; manifests; invoice vouchers; computer
printouts and computer disks and tapes; and tape data sheets or data processing cards
or disks or any other written, recorded, transcribed, punched, taped, filmed or
graphic matters; however produced or reproduced.
      6.       The term “communication” includes every manner of transmitting or
receiving facts, information, opinions, or thoughts from one person to another
person, whether orally, by documents, writing, e-mail, or copy thereof, and to words
transmitted by telephone, radio, or any method of voice recording.
      7.       The term “person” means any natural or artificial person, including
business entities and other legal entities.
      8.       The terms “relating to,” “related to,” “referring to,” or “concerning”
shall mean comprising, concerning, consisting of, referring to, reflecting, discussing,
reporting, constituting, disclosing, relating to, pertaining to, describing, interpreting,
mentioning, containing, regarding, and/or in any other way connected to.
      9.       The terms “and” or “or” shall be construed conjunctively or
disjunctively as necessary to make the requests inclusive rather than exclusive.
      10.      The use of the word “including” shall be construed to mean “without
limitation.”
      11.      Reference to the singular in any of these requests shall also include a
reference to the plural, and reference to the plural shall include a reference to the
singular.
      12.      The term “third party” shall mean any person or party other than
Plaintiff Lee Wigod or Defendant CallFire, Inc.
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 7 of 10 PageID #:13




                                INSTRUCTIONS
      The following instructions apply to the document requests below and should
be considered as part of each request:
      1.     In answering these document requests, furnish all information available
to you, including information in the possession of your employees, agents, attorneys,
consultants, investigators for your attorneys, or information otherwise subject to
your possession and/or control, and not merely information within your own
personal knowledge. The duty to produce documents shall not be limited or affected
by the fact that the same document is available through another source.
      2.     If any material is withheld under a claim of privilege, state the nature
of the privilege claimed (e.g., attorney-client communication or attorney work-
product), time, place, and those privy to the communication, and all facts upon which
you rely to support your privileged claim.
      3.     With regard to the withholding of documents, when there is not an
objection to the production of a document other than privilege, each document so
withheld should be separately identified in a privileged document list which shall be
provided within thirty (30) days following the date of the production from which the
privileged document has been withheld. The privileged document list must identify
each document separately, specifying for each document at least the following:
             a)    The date the document was created;
             b)    The sender(s) thereof;
             c)    The recipient(s), including copy recipients;
             d)    The general subject matter of the document;
             e)    The portion(s) of the document as to which privilege is claimed
(e.g., one sentence, one paragraph, entire document, etc.); and
             f)    The basis of such privilege.
      The sender(s) and recipient(s) shall be identified by position and entity
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 8 of 10 PageID #:14




(corporate or firm, etc.) with which they are employed or associated. The type of
privilege claimed must also be stated, together with the certification that all the
elements of the claimed privilege have been met and not waived with respect to each
document.
      4.     Documents shall be produced as they are kept in the usual course of
business. In producing the documents and writings requested herein, Plaintiff shall
produce them in their original file folders, if any, or in lieu thereof, attach to the set
of documents produced from a given file an indication the file to which the
documents belong. A photographic or electrostatic duplicate shall be produced in
the same sequence as they are contained or found in the original file folder. The
documents produced either in the original file folder or attached to a photographic
or electrostatic duplicate shall be produced in the same sequence as they are
contained or found in the original file folder. The integrity and internal sequence of
the requested documents within each folder shall not be disturbed.
      5.     Documents shall be produced in such fashion as to identify in whose
possession they were located and, where applicable, the natural person in whose
possession they were found, and the business address of each document’s
custodian(s), if any.
      6.     If any documents requested have been destroyed, lost, mislaid, or are
otherwise missing, please so state, specifying for each document or thing:
             a)     the type of document;
             b)     a description of the nature and contents of the document;
             c)     the identity of the author;
             d)     the circumstances under which it ceased to exist;
             e)     the identity of all Person(s) having knowledge of the
circumstances under which it ceased to exist; and
             f)     the identity of all Person(s) who had knowledge of the contents.
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 9 of 10 PageID #:15




      7.     Unless otherwise stated, the relevant time period for these requests is
from January 1, 2015 through the present.
       DOCUMENTS, INFORMATION, OR OBJECTS REQUESTED
      1.     All documents concerning or constituting Ms. Wigod’s cellular phone
plan(s) and records, including descriptions of fees, phone bills, call detail reports,
identities of users, usage data, and call logs for each phone number owned by or
assigned to Ms. Wigod over the past 4 years, including burner and temporary phones.
      2.     All records of Ms. Wigod’s internet browsing history relating to home
warranty plans, home warranty providers, health insurance plans, and health
insurance providers from January 1, 2017 to present.
      3.     All emails sent to or received by Ms. Wigod and/or her business(es)
relating to or concerning health insurance or home warranties.
      4.     Produce for inspection and copying all servers, computers, tablets,
cellular and landline telephones, routers, wireless network equipment, reporting
systems, databases, and the equivalent containing electronically stored information
and information contained on such systems that Ms. Wigod has used or possessed
during the time period January 1, 2017 through the present. This request
specifically seeks inspection of any cellular or residential telephone or other device
that uses or has used the telephone numbers 847-293-9077, 847-436-1253, and/or
847-630-2826.
      5.     All documents reflecting the provision by Ms. Wigod of any personal
identifying information (e.g., Ms. Wigod’s name, address, telephone number, and
the like) in connection with a website offering any form of health insurance or home
warranty upon the completion of requirements (e.g., answering qualification
questions, providing registration information, or entering Ms. Wigod’s personal
information).
      6.     All consent and waiver forms completed by Ms. Wigod in connection
   Case: 1:19-cv-06953 Document #: 1-1 Filed: 10/22/19 Page 10 of 10 PageID #:16




with all online/internet, telephone, email, paper, and/or postal mail offers or
advertisements, including but not limited to insurance-related and home warranty-
related offers and advertisements, between January 1, 2017 to the present.
      7.    All online/internet, telephone, email, paper, and/or postal mail requests
Ms. Wigod made for information concerning insurance-related and home warranty-
related offers between January 1, 2017 and the present, in which Ms. Wigod
provided a phone number.
      8.    All emails and text messages Ms. Wigod received from any third party
in which an email or text message was sent to Ms. Wigod after she entered her and/or
her business(es)’ phone number(s) and/or email address(es) into a website related to
insurance or home warranties.
